Citation Nr: 1012163	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel







INTRODUCTION

The Veteran served on active military duty from August 1968 
to August 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Atlanta, Georgia.  In that decision, the RO denied a claim 
for service connection for PTSD.  

In the Veteran's April 2007 appeal, he indicated that he 
wanted a Board hearing.  Documents in the file indicate the 
Veteran was scheduled for a hearing, but that he requested 
it be rescheduled in October 2009.  In January 2010, a form 
shows he withdrew his hearing request.  


FINDINGS OF FACT

1.  The Veteran did not participate in combat.  

2.  None of the Veteran's claimed stressors have been 
verified or are verifiable.  

3.  The Veteran's uncorroborated accounts of stressors are 
not credible.  

4.  The preponderance of the evidence is against a finding 
that the Veteran has PTSD that is related to his service.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and to Assist 

In an April 2004 letter, the agency of original jurisdiction 
(AOJ) satisfied its duty to notify the Veteran under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2009) and 38 C.F.R. 
§ 3.159(b) (2009).  The AOJ notified the Veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  

The Veteran was not informed of the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In 
any event, as will be discussed below, the Board finds that 
the evidence of record does not support a grant of service 
connection for PTSD.  In light of this denial, no rating or 
effective date will be assigned.  The Board finds that there 
can be no possibility of any prejudice to the Veteran in 
proceeding with the issuance of a final decision of the 
claims adjudicated in this decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  

The "duty to assist" contemplates that VA will help a 
claimant obtain records relevant to the claim, whether or 
not the records are in Federal custody, and that VA will 
provide a medical examination when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has 
done everything reasonably possible to assist the Veteran 
with respect to his claims for benefits in accordance with 
38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2009).  Service treatment records have been associated with 
the claims file.  All identified and available medical 
records have been secured.  

The Veteran has not been given a VA medical examination.  A 
medical examination is not needed to make a decision in this 
case.  As explained below, there is no credible evidence of 
a stressor that is related to his service; the Veteran's 
statements are inconsistent.  The record does not establish 
that the Veteran suffered an event, injury, or disease in 
service.  38 C.F.R. § 3.159(c)(4)(i)(B) (2009).  VA's duty 
to assist is not invoked where "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  The Board finds the duties to 
notify and assist have been met.  

II. Legal Criteria 

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. §§ 1110 (West 2002).  
That an injury or disease occurred in service is not enough; 
there must be chronic disability resulting from that injury 
or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a 
finding of chronicity.  38 C.F.R. § 3.303(b) (2009).  
Service connection may be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d) 
(2009).  

In addition to the general requirements for service 
connection, service connection for PTSD 
requires:  (1) medical evidence diagnosing this disability 
in accordance with 38 C.F.R. § 4.125(a); (2) medical 
evidence of a link between current symptomatology and the 
claimed in-service stressor; and (3) credible supporting 
evidence that the claimed in-service stressor actually 
occurred.  38 C.F.R. § 3.304(f) (2009).  If the diagnosis of 
a mental disorder does not conform to DSM-IV or is not 
supported by the findings on the examination report, the 
rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2009).  

For the in-service stressor, if the evidence establishes 
that a veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence 
of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of a veteran's 
service, a veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f)(2) (2009).  

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited within).  In 
determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, 
facial plausibility, and consistency with other evidence 
submitted on behalf of the claimant.  Caluza v. Brown, 
7 Vet. App. 498, 511 (1995).  The Board is not required to 
accept an appellant's uncorroborated account of his active 
service experiences.  Wood v. Derwinski, 1 Vet. App. 190, 
192-193 (1991).  

III. Analysis

The Veteran asserts that his currently diagnosed PTSD is 
related to his service.  In his March 2004 claim, he stated 
his PTSD began in September 2003.  

In an April 2004 statement, the Veteran said that since his 
return from Vietnam he had changed greatly.  He felt on 
edge, he drank more, and he felt like he couldn't cope with 
daily life.  He said he always had to stop what he was doing 
when he heard sirens.  He said his personality caused him to 
become more violent in general.  He couldn't deal with large 
crowds or people.  He had bad dreams.  

In an April 2004 PTSD stressor statement, the Veteran stated 
his company was the 1st of the 5th mechanized unit, first 
brigade, 5th infantry division.  First, he listed Quang Tri 
at LZ Nancy (I Corp one) as a place where "David Snyder" was 
wounded in action in 1969, but provided no details other 
than that he was in the Veteran's unit.  

Second, he provided no date for an incident he claimed 
occurred at Cam Ranh Bay: where he was on guard duty and two 
other soldiers were killed.  No names were given.  He said 
their throats were cut and blood was all over the ground.  
He stated he was "awakened" by a member of the Viet Cong who 
asked him why he was there. 

Third, he said during the 1969 Tet Offensive his first 
sergeant was killed by in-coming fire trying to get him from 
on top of a bunker.  No location was given for this event.  
Finally, he also stated that one of his friends was killed 
just before he was to leave Vietnam for home.  He gave no 
date, location, or circumstances of the death.  

The Veteran's DD 214, or Report of Transfer or Discharge, 
states that the Veteran served in Vietnam for the period of 
March 31, 1960 [sic] to March 19, 1970.  His total foreign 
service was 2 years, 2 months and 11 days.  It is clear from 
other service personnel documents that "1960" must be a 
mistake; a document showing the Veteran was awarded the 
Bronze Star shows his service in Vietnam to be from March 
1969 to March 1970 (there was no indication of a V device 
designating valor in combat).  Also, March 1969 orders 
showing travel to Vietnam the same month are in the file.  

His DD 214 shows his military occupational specialty to be 
radio or teletype operator.  In February 1969, the Veteran 
received punishment for failing to report on time.  His 
February 1971 separation examination and August 1971 follow 
up record are negative for complaints of, treatment for or 
diagnoses of a psychiatric disability.  

In November 2003, a VA mental health consultation showed the 
Veteran reported sleep disruption and flashbacks.  He was in 
communications/teletype while in the service.  He talked 
about several stressors.  First, he was on top of a bunker 
during the Tet Offensive when the first Sergeant yelled at 
him to get down.  The Sergeant was then hit and wounded 
severely.  Second, he was on perimeter guard and during the 
night two men with him had their throats slit.  He had 
haunting memories of being asked during the night what he 
was doing there, apparently by a member of the Viet Cong.  
Third, he stated he lost a lot of friends, one of whom only 
had one week remaining in the country.  He was diagnosed 
with Axis I PTSD and dysthymia.  

A March 2004 VA psychosocial assessment shows the Veteran's 
past social history, including a past conviction for driving 
under the influence.  He said he was at Quang Tri in 
Vietnam.  He was with his unit the entire tour.  November 
2003 was reported as his initial contact with mental health 
treatment.  His symptoms were consistent with a PTSD 
diagnosis.  

A September to October 2004 VA discharge summary shows the 
Veteran was diagnosed with Axis I PTSD, depression, anxiety 
and alcohol dependency.  He was admitted to an eight week 
domiciliary PTSD program.  A psychiatric evaluation was 
normal.  Upon discharge, he was sober and stable.  A 
September 2004 VA mental health outpatient record showed 
diagnoses of PTSD and dysthymia, which were improving.  In 
October 1004, the Veteran under went some psychiatric 
testing; he took the State-Trait Anxiety Inventory (STAI) 
and Beck Depression Inventory.  "Test results indication 
that the Veteran is currently experiencing mild to moderate 
depression and he is asymptomatic for clinical anxiety."  

Although the Veteran believes that his PTSD is causally 
related to active service, he has not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  His lay opinion 
does not constitute competent medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

The Board finds that the Veteran did not participate in 
combat and does not find an in-service stressor that is 
verifiable or verified.  The Board affords the Veteran's 
credibility less weight because the evidence shows a lack of 
consistency and plausibility.  Consistency and plausibility 
are considerations for the Board.  Caluza v. Brown, 7 Vet. 
App. at 511.  

The Veteran stated at the November 2003 mental health 
consultation that his sergeant was wounded severely.  In his 
April 2004 statement, he said the sergeant was killed.  
These statements conflict with each other.  Additionally, 
while the Veteran stated this happened during the Tet 
Offensive in 1969, he listed no specific name or date.  The 
Veteran's assignment record notes he was part of the Tet 
1969 counteroffensive.  Regardless, without more information 
(name, place, and month), the stressor is not verifiable.  

The Veteran mentioned in November 2003 that he knew 
perimeter guards who were killed.  He provided no time or 
place for this event and no names.  In April 2004, he stated 
this incident happened in Cam Ranh Bay, but no date was 
given.  This stressor is not verifiable without that 
information.  He also indicated in November 2003 that one of 
his friends was killed shortly before he was to leave 
Vietnam.  No time, place, name or circumstance was provided.  
The stressor is also not verifiable.  

In April 2004, he listed Quang Tri at LZ Nancy (I Corp one) 
as a place where "David Snyder" was wounded in action in 
1969, but provided no details other than that he was in the 
Veteran's unit.  He also did not mention this incident when 
discussing stressors in November 2003 with the mental health 
clinician.  The Board finds this addition to be inconsistent 
with the earlier statement about his stressors to the 
clinician.  

As no plausible corroboration has been provided for the 
Veteran's in-service stressors, the Board does not accept 
his account, as permitted by Wood v Derwinski, 1 Vet. App. 
192-193.  The Veteran's statements are afforded low 
probative value.  As a result, lay testimony does not 
establish the occurrence of the claimed in-service stressor 
under 38 C.F.R. § 3.304(f)(2) because the Veteran was not in 
combat and the evidence does not show credible evidence that 
an in-service stressor occurred.  

A clear preponderance of the evidence is against the 
Veteran's claim for service connection for PTSD and the 
reasonable doubt rule is not for application.  See, 
38 U.S.C.A. § 5107(b) (2002).  









ORDER

Service connection for PTSD is denied.  



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


